United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3456
                                    ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Sedrick L. Rauls,                     *
                                      *       [UNPUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                              Submitted: April 19, 2002

                                   Filed: May 2, 2002
                                    ___________

Before BOWMAN, LAY, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Sedrick Rauls appeals from his conviction for distributing cocaine in violation
of 21 U.S.C. § 841(a)(1). As the sole issue on appeal, Rauls asserts the district court
erred by admitting evidence concerning $67,000 seized from a car driven by Rauls
seven weeks prior to his arrest on the immediate charges. The bulk of the cash had
been found in a heavily taped shoe box, in six bundles wrapped in dryer sheets and
placed inside plastic baggies. A narcotics sniffing dog twice alerted to the money.
The cash was administratively forfeited as drug proceeds.
       The district court ruled the evidence was relevant to Rauls’ course of conduct
and, thus, was independently relevant apart from Federal Rule of Evidence 404(b).

       We have reviewed the record and find the district court committed no error of
law.

       The district court is AFFIRMED. See 8th Cir. R. 47B.

       A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-